Citation Nr: 1548185	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  The matter has since been transferred to the RO in Seattle, Washington.

The Veteran testified before the undersigned at a Board hearing in Washington, D.C., in June 2015.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not appeal a May 1994 rating decision which denied service connection for a psychiatric disorder, but evidence received since this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

2.  A current acquired psychiatric disorder was not incurred or aggravated in service, and a chronic condition did not manifest within one year of service.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying service connection for a psychiatric disorder is final, but new and material evidence sufficient has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a September 2007 letter prior to the initial adjudication of his claim, including notice regarding how to reopen his previously denied service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained to the extent possible. However, no VA examination has been provided in conjunction with the current claim, as the Board finds that the evidence, which does not reflect that a relevant condition was incurred during service or the one-year presumptive period, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).

Finally, the Veteran also had a hearing before the RO and Board.  The Board hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  New and Material Evidence

In this case, the Veteran's appeal comes to the Board after the RO reopened his previously denied, and unappealed, claim.  See March 2010 Supplemental Statement of the Case.  Although the RO reopened the claim, the Board must still consider whether new and material evidence was received sufficient to reopen the claims in order to establish the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's claim for service connection was denied in May 1994 on the basis that the Veteran's service treatment records were negative for any treatment or diagnosis of a psychiatric disorder in service, and that there was no evidence of a psychosis within one year of discharge.  

Since that rating decision, additional evidence has been associated with the claims file.  The Veteran offered written statements and oral testimony that he first started hearing voices and experiencing paranoia during service in 1970.  See March 2010 Statement in Support of Claim; Hearing Transcript at 3.  He made similar statements to his treating physicians.  See September 2005 Private Treatment Records; January 2007 VA treatment records.  

This evidence is new, as it was not part of the record at the time of the prior denial of the claims.  It is also material, as it related to the previously unestablished element of whether the Veteran incurred a psychiatric condition in service.  When viewed with the previous evidence of record, these new records and statements are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

As noted above, the RO has already reopened the claim and adjudicated it on the merits, and the Veteran would not be prejudiced by a merits review of the claim by the Board at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to element (1), a current disability, the Veteran has numerous diagnoses of various psychiatric conditions, beginning with an acute schizophrenic episode, and probable reactive depression by history, in October 1974.  He has received additional diagnoses since that time up through the current appeal period, including bipolar disorder, depressive syndrome, and schizoaffective disorder.  Therefore, this element of service connection has been satisfied.

With respect to element (2), an in-service incurrence of a disease, the Veteran reported first experiencing symptoms of an acquired psychiatric disorder during service in 1970.  Specifically, he was playing squash at the base gym.  While playing, he broke the racquet.  When he went to return the racquet, he was convinced that the people to whom he was returning it were ridiculing him.  That was when he starting hearing voices.  He sought treatment at the base clinic at Dover Air Force Base, and was hospitalized and treated with lithium.  He was diagnosed with depression and discharged on the basis of hardship.  Hearing Transcript at 3-5.

However, service treatment records are negative for any complaints, treatment, or diagnoses of an acquired psychiatric disorder in service.  The Veteran underwent an enlistment examination in June 1969 and a separation examination in July 1971.  Neither examination documented any relevant abnormalities, and the Veteran denied a history of depression or nervous trouble on the medical history reports accompanying both examinations.  There is no record of any treatment or hospitalization for the symptoms described by the Veteran at his Board hearing.

In addition, the Veteran's service personnel records include performance evaluations from September 1970 and March 1971.  Both evaluations indicate that the Veteran received maximum scores in all the measured categories, and the associated written comments were complimentary of the Veteran's performance.  See, e.g., March 1971 Airman Performance Report ("After making an astute observation, I must conclude that (the Veteran) is industrious, reliable and very motivated.").

The absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, but the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Board notes that, during service, the Veteran was treated for several physical conditions, including hemorrhoids, back pain, constipation, and a throat infection.  Therefore, the Veteran was certainly reporting at least some symptoms during service, though no psychiatric symptoms were documented, and were, in fact, denied.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In addition, while the Veteran provided statements that his condition had its onset during service, separate treatment records reflect that he reported the condition beginning after service.  Private records dated October 1974 show the Veteran was working as an engineer for the City of Portland until 6 or 8 weeks prior, when he lost his job or possibly quit.  He then traveled around Europe, and his mother felt he was depressed when he returned several weeks later.  Additional records dated September 1989 and October 1991 show the Veteran reported the onset of his mental illness occurring in 1974.  Private records from January 1992 show the Veteran reported a history of going to college and service in the Air Force, and he reported doing well and not having any mental problems during those periods.  Private records from April 1992 include a history that the Veteran's problems began in 1974 when he had problems not being able to agree with his boss while working for the City of Portland.  Additional records from March 1993 show the Veteran's initial mental illness developed in 1974 and was work-related.

As fact finder, when considering whether lay evidence is satisfactory, the Board may consider internal inconsistency of statements and consistency with other evidence submitted on behalf of the claimant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In this case, the Veteran's lay statements, including those made to his treating physicians, are not consistent, in that he has reported the onset of psychiatric symptoms during service, but also in 1974, several years after service.  His assertions regarding the onset of symptoms during service is also not consistent with his service treatment records and personnel records, which reflect no findings and include an affirmative denial of psychiatric problems.  As a result, the history of symptoms the Veteran has provided is not credible and not probative.

The Board notes that certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Psychoses include psychotic disorders, delusional disorders, schizoaffective disorder and schizophrenia.  38 C.F.R. § 3.384.  While the evidence does reflect a diagnosis of schizoaffective disorder, there is no indication that it manifested within one year of the Veteran's discharge, i.e., by July 1972.  As noted above, the earliest documented finding of any sort of psychiatric disorder was in October 1974.  When viewed alongside the negative service treatment records, and the given the conflicting statements from the Veteran regarding the onset of his condition, the evidence is against a finding that a psychosis manifested with the one-year presumptive period.

Finally, the Board notes that the Veteran and his prior representative have argued that the hardship discharge he received is evidence of his mental illness in service.  While the Board has considered this argument, the evidence reflects that the Veteran's father died during his period of service, and that this would appear to be the basis for this type discharge.  Given the lack of any documented complaints, treatment, or diagnosis of a psychiatric disorder in service, and given the fact that the Veteran received a hardship - rather than medical - discharge, there is no basis for concluding that the hardship discharge is indicative of a disability.

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened, but service connection for an acquired psychiatric disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


